ORDER
PER CURIAM.
A jury was waived and defendant was court-convicted of two counts of sexual *828abuse in the first degree in violation of § 566.100.1(2), Y.A.M.S. The court sentenced defendant to a three-year term of imprisonment on each count with the sentences to run concurrently. Defendant appealed on the ground that the evidence was insufficient to sustain the conviction.
The female victims are sisters who were nine and six years old in the summer of 1982. Defendant is their uncle. After being found competent to testify as witnesses, the victims recounted they had lived with defendant for about a month after July 4, 1982, during which time defendant had touched their “private areas” and had placed his finger inside of them between their legs. The girls testified to an occasion when defendant had disrobed in the bathroom and made the children present play with his private parts between his legs. The evidence was more than sufficient to sustain the finding of guilt.
The foregoing brief written statement is presented to demonstrate that no jurisprudential purpose would be served by a written opinion. The judgment nisi is affirmed pursuant to Rule 30.25(b), V.A.M.R., and defendant’s request for oral argument is denied.
All concur.